DETAILED ACTION

Status of the Application
	In response filed on January 21, 2022, the Applicant amended claims 51, 53, 55, 58, 59, 61, 63, 65, 68, and 69.  Claims 51-70 are pending and currently under consideration for patentability.
Priority
	The instant application has a filing date of January 19, 2021, and claims priority as a continuation (CON) of application # 15/399,232, which has a filing date of January 5, 2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 51-71 are entitled to the priority date of Application 15/399,232.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the claims to correct informalities identified in the previous action. These objections have been withdrawn accordingly. 

	With respect to the rejection of claims 51-70 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims to address each of the previously identified issues. The rejections of claims 51-70 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 51 and 61 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. Examiner notes that Applicant’s argument that in Peterson “the monitoring is not used to determine a current level of engagement. Rather, Peterson uses the actions of each of the people 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



	Claims 51-70 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (U.S. PG Pub No. 2014/0172579, June 19, 2014 - hereinafter "Peterson”) in view of Conrad et al. (U.S. PG Pub No. 2013/0298158, November 7, 2013)

With respect to claims 51 and 61, Peterson teaches a method and system comprising;
providing, using a control circuitry, a digital stream or video on demand (VOD) video asset to a display device for display to a user, wherein the digital stream or VOD video asset comprises a video asset; ([0022], [0001]-[0003]) 
capturing facial expressions of the user by a sensor (Fig 5, [0024] “front facing camera”, [0029] “determines the user is making eye contact…as eye contact is indicative of a user devoting his/her attention”, [0032] “receive data in the form of a video…content recognition…determine…the actions associated with each of the people”)
determining that a first advertisement is currently scheduled to be displayed on the display device ([0025]-[0026] “during the display of a media asset, but before the display of an advertisement, in order to determine whether or not an advertisement should be displayed”, [0061] “scheduled advertisement break…retrieve advertisement data, including an advertisement rule, in order to determine whether or not to…display a particular advertisement” – therefore the system determinizes that a first advertisement is currently scheduled to be displayed on the display device, [0076]-[0077])
in response to the determining that the first advertisement is currently scheduled to be displayed on the display device determining that a current level of engagement of the user with the video asset is lower than a threshold level of engagement based on the captured facial expressions of the user; ([0025]-[0026] “attentiveness level…level of attention that a user is giving…the user or users currently within a viewing area…may be computed…during the display of a media asset, but before the display of an advertisement, in order to determine whether or not an advertisement should be displayed”, [0032] “receive data in the form of a video…content recognition…determine…the actions associated with each of the people, [0036] “rule may indicate…whether or not one advertisement is displayed versus another…define a threshold attentiveness level…in order for advertisement to display”, [0049] “if the attentiveness level…is low…display a different advertisement…associated with an advertisement rule allowing display even with a low attentiveness level”,  [0063] “process one or more types of data…attentiveness…indicating that a user is interested and/or enjoying a media asset”, [0076]-[0077])
based on the determining that the current level of engagement of the user is lower than the threshold level of engagement, replacing the first advertisement with a second advertisement, wherein the second advertisement is different from the first advertisement ([0006]-[0008] “advertisement data…advertisement rules…may define whether or not an advertisement is initiated…based on the attentiveness…define whether or not one advertisement is displayed versus another advertisement…based on the attentiveness level…may select a longer or shorter version of the advertisement...”, [0036] “rule may indicate…whether or not one advertisement is displayed versus another…define a threshold attentiveness level…in order for advertisement to display”, [0049] “if the attentiveness level…is low…display a different advertisement…associated with an advertisement rule allowing display even with a low attentiveness level”, [0124])
Peterson provides several examples of data that may be used to compute the level of attention, and generally suggests that various types of data may be used. Although Paterson discloses analyzing image/video data to determine the user’s head movement and/or positioning/orientation ([0107]-[0109]), which arguably could be interpreted as “posture” (given the lack of detail in Applicant’s disclosure and general breadth of this term), an additional reference will be relied upon to more directly teach this limitation. Peterson does not appear to explicitly disclose,
capturing posture of the user by a sensor
determining the current level of engagement of the user based on the posture
However, Conrad discloses capturing facial expressions of the user by a sensor and determining a current level of engagement of the user with the video asset based on the captured facial expressions of the user ([0030]-[0031], [0070]-[0072], [0083]-[0105]). Conrad also teaches wherein the advertisements selected for lower attention/engagement may be shorter and/or less 
capturing posture of the user by a sensor ([0030]-[0031] & [0076] & [0083]-[0105] – skeletal/head/appendage orientation/movement and direction they are leaning is the user “posture”)
determining the current level of engagement of the user based on the posture ([0030]-[0031] & [0076] & [0083]-[0105])
Conrad suggests it is advantageous to include capturing posture of the user by a sensor and determining the current level of engagement of the user based on the posture, because posture can be indicative of a user’s level of engagement/attention ([0030]-[0031] & [0076] & [0083]-[0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Peterson to include capturing posture of the user by a sensor and determining the current level of engagement of the user based on the posture, as taught by Conrad, because posture can be indicative of a user’s level of engagement/attention.
Furthermore, as in Conrad, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Peterson to include capturing posture of the user by a sensor and determining the current level of engagement of the user based on the posture. Furthermore, as in Conrad, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would help determine a user’s level of engagement/attention, as is needed in Peterson.

With respect to claims 52 and 62, Peterson teaches the method of claim 51, and the system of claim 61. Hua does not appear to disclose,
further comprising; providing the second advertisement on the display device for display to the user ([0006]-[0008] “advertisement data…advertisement rules…may define whether or not an advertisement is initiated…based on the attentiveness…define whether or not one advertisement is displayed versus another advertisement…based on the attentiveness level…may select a longer or shorter version of the advertisement...”, [0049] “if the attentiveness level…is low…display a different advertisement…associated with an advertisement rule allowing display even with a low attentiveness level”, [0124], see also Fig 9 tags 908 & 910 & 914)

With respect to claims 53 and 63, Peterson teaches the method of claim 51, and the system of claim 61,
wherein the first advertisement is a first type of advertisement and the second advertisement is a second type of advertisement which is different from the first type ([0006]-[0008] “advertisement data…advertisement rules…may define whether or not an advertisement is initiated…based on the attentiveness…define whether or not one advertisement is displayed versus another advertisement…based on the attentiveness level…may select a longer or shorter version of the advertisement...” – a longer or shorter (or higher/lower quality) advertisement version is a second advertisement having a different “type”, [0040],  [0049] “if the attentiveness level…is low…display a different advertisement…associated with an advertisement rule allowing display even with a low attentiveness level”)

Examiner notes this limitation is given no patentable weight as it is non-functional descriptive material as presently claimed. That the advertisements are of different types has no functional relationship with any of the method steps or system functions. For example, it is not explicit or required that the first advertisement is replaced with the second advertisement because the second advertisement is a different type from the first type. Because this may just be coincidental, the description of the second advertisement as being of a different type is non-functional descriptive material, as this description is not functionally interrelated with the useful acts/steps/functions, structure, or properties of the claimed invention (in this case, the claimed method and system). This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).


With respect to claims 54 and 64, Peterson and Conrad teach the method of claim 53, and the system of claim 63. Peterson discloses wherein the second advertisement may be of a different type (e.g., may be shorter or less detailed/quality per [0008] & [0040]). However, Peterson does not appear to disclose,
wherein the first type of advertisement is a high cost advertisement and the second type of advertisement is a low cost advertisement

However, this limitation is given no patentable weight as it is non-functional descriptive material as presently claimed. As discussed above with respect to claims 53 and 63, the description of the different advertisements as being of different “types” is not given patentable weight, as this description is functionally unrelated to any of the method steps or functions performed by the claimed control circuitry. The same logic applies to this description of those different types as being associated with different costs (e.g., there is not requirement that the replacement of the first advertisement with the second advertisement based on the level of engagement is based in any way on the type/cost associated with either of the advertisements). This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

	For the sake of expediting prosecution, Examiner notes that Peterson discloses wherein the second advertisement may be of a different type (e.g., may be shorter or less detailed/quality per [0008] & [0040]). Conrad discloses wherein the advertisements selected for lower attention/engagement may be shorter and/or less detailed and that advertisements selected for presentation to viewers with lower attention/engagement cost less ([0151] “advertisement may cost less if…the user is…otherwise engaged” (in context this means engagement with something other than the media), see also [0144] & [0158]). Therefore, even if the claims were amended to positively recite selecting the second advertisement because it had a second type (e.g., shorter, less detailed), Peterson teaches this, and it would have been obvious in view of Conrad for this second type to be a lower cost advertisement. 


With respect to claims 55 and 65, Peterson and Conrad teach the method of claim 54, and the system of claim 64. Peterson does not appear to disclose,
replacing the high cost advertisement with the low cost advertisement

However, this limitation is given no patentable weight as it is non-functional descriptive material as presently claimed. As discussed above with respect to claims 53, 54, 63, and 64 the description of the different advertisements as being of different “types” and these different types being different costs is not given patentable weight, as this description is functionally unrelated to any of the method steps or functions performed by the claimed control circuitry. This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

As discussed above (for the sake of expediting prosecution), even if the claims were amended to positively recite selecting the second advertisement because it had a second type (e.g., shorter, less detailed), Peterson teaches this, and it would have been obvious in view of Conrad for this second type to be a lower cost advertisement. As such, the combination of Peterson and Conrad would teach wherein the second advertisement is a low cost advertisement. As such, because Peterson discloses replacing the first advertisement with the second advertisement (e.g., because it is of a second type, such as being shorter or less detailed - [0006]-[0008] “advertisement data…advertisement rules…may define whether or not an advertisement is initiated…based on the attentiveness…define whether or not one advertisement is displayed versus another advertisement…based on the attentiveness level…may select a longer or shorter version of the advertisement...”, [0049] “if the attentiveness level…is low…display a different advertisement…associated with an advertisement rule allowing display even with a low attentiveness level”), and because it would have been obvious to a PHOSITA for the second advertisement to cost less, the combination teaches/suggests replacing the high cost advertisement with the low cost advertisement)


With respect to claims 56 and 66, Peterson teaches the method of claim 51, and the system of claim 61,
wherein the user is a first user, further comprising; capturing facial expression of the first user and a second user concurrently watching the video asset ([0029]-[0031] “other users…attentiveness level associated with the…users…may determine a composite attentiveness level of several users…”, [0042]-[0043], [0045] “may determine that each of the users is currently making eye contact with the display device”
determining a current level of engagement of the first user and the second user of the video asset based on the captured facial expressions of the first user and the second user; and ([0031] “advertisement rule…may define conditions related to a composite attentiveness level instead of an attentiveness level associated with a single user”, [0043]-[0044], [0046] “may increase the determined attentiveness level for each user because each user is currently making eye contact”, [0136])
replacing the first advertisement with a second advertisement based on the current level of the engagement of the first user and the second user ([0036] “rule may indicate…whether or not one advertisement is displayed versus another…define a threshold attentiveness level of…users that must be met or exceeded in order for advertisement to display”, [0040] “rule…attentiveness level…may determine that a longer or shorter version”, [0047] “threshold number of users…threshold attentiveness level”, [0136])

With respect to claims 57 and 67, Peterson teach the method of claim 56, and the system of claim 66,
wherein the first user and the second user are concurrently watching the video asset on a same display device ([0044] “in viewing area 100, a plurality of users are currently viewing a media asset displayed on display device 112”, [0029]-[0031], [0042]-[0043])


With respect to claims 58 and 68, Peterson teaches the method of claim 51, and the system of claim 61;
wherein the first advertisement is scheduled to be displayed at a time segment of the video asset, and ([0025]-[0026] “attentiveness level…level of attention that a user is giving…the user or users currently within a viewing area…may be computed…during the display of a media asset, but before the display of an advertisement, in order to determine whether or not an advertisement should be displayed”, [0061] “scheduled advertisement break…retrieve advertisement data, including an advertisement rule, in order to determine whether or not to…display a particular advertisement”, [0076]-[0077])
the determining that a current level of engagement of the user with the video asset is lower than a threshold level of engagement further comprising determining the current level of engagement of the user of the video asset at a time prior to the time segment ([0025]-[0026] “attentiveness level…level of attention that a user is giving…the user or users currently within a viewing area…may be computed…during the display of a media asset, but before the display of an advertisement, in order to determine whether or not an advertisement should be displayed”


With respect to claims 59 and 69, Peterson teaches the method of claim 51, and the system of claim 61;
further comprising: requesting the second advertisement from an advertisement source ([0041] “may request...a remote server hosting the advertisement…server may cross-reference a database of various…advertisements”, [0090], see also [0039], this server/source may be different from the content source that provides the video asset per [0088])


With respect to claims 60 and 70
wherein the advertisement source is at least one of a content source that provides the video asset, a content source that does not provide the video asset, and an online advertising database ([0041] “may request...a remote server hosting the advertisement…server may cross-reference a database of various…advertisements”, [0090], see also [0039], this server/source may be different from the content source that provides the video asset per [0088])


	
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Bakshi et al. (U.S. Patent  No. 9,736,503, August 15, 2017) teaches determining when to schedule advertisements for display along with streamed/VOD content based on user profile and content characteristics

Liu et al. (U.S. PG Pub No. 2017/0257669, September 7, 202017) teaches using cameras to detect facial expression of viewers viewing streaming/VOD content and determining their level of engagement with the content and comparing this to a threshold and displaying a default ad rather than a targeted ad when the level of engagement is lower than a threshold.

Dollard (U.S. PG Pub No. 2017/0213243, July 27, 2017) teaches determining when to schedule advertisements for display along with streamed/VOD content based on user profile and content characteristics.

“Eye movements when viewing advertisements” (Higgins, Emily et al. published on March 17, 2014 in “Frontiers in Psychology - Volume 5, article 2010) discloses using cameras to detect facial expressions and determine engagement with content being viewed in order to select advertisements and/or measure their effectiveness.

Hua et al. (U.S. PG Pub No. 2007/0204310, August 30, 2007 - hereinafter "Hua”) discloses scheduling an advertisement based on user profile and predicted interest level in media segments

Garza et al. (U.S. PG Pub No. 2014/0337868 November 13, 2014) teaches capturing posture and facial expression of the user by a sensor and determining the current level of engagement of the user based on the posture and facial expressions ([0050]-[0051], [0038]-[0040], [0100]-[0102], [0154], [0158])

Jensen et al. (U.S. PG Pub No. 2015/0067708 March 5 2015) teaches capturing posture and facial expression of the user by a sensor and determining the current level of engagement of the user based on the posture and facial expressions ([0047], [0101], [0118])


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621